 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RODNEY C. BUCKLEY, JR.,                           Case No. 1:17-cv-00102-LJO-BAM (PC)
12                        Plaintiff,                    ORDER REGARDING STIPULATION OF
                                                        VOLUNTARY DISMISSAL WITH
13            v.                                        PREJUDICE
14    JOHNSON, et al.,                                  (ECF No. 79)
15                        Defendants.
16

17          Plaintiff Rodney C. Buckley, Jr. (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On November 5, 2019,

19   counsel for Defendants Gonzales, Gutierrez, Rocha, and Johnson filed a stipulation for voluntary

20   dismissal with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (ECF No.

21   79.) The stipulation is signed by all parties, including Plaintiff, counsel for Defendant Zamora,

22   and counsel for Defendants Gonzales, Gutierrez, Rocha, and Johnson, indicating that the case has

23   been resolved in its entirety, should be dismissed with prejudice, and each party shall bear its own

24   litigation costs and attorney’s fees.

25          Accordingly, in light of the parties’ voluntary dismissal, this action is terminated by

26   operation of law without further order from the Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). Each party

27   ///

28   ///
                                                       1
 1   shall bear his or her own litigation costs and attorney’s fees. The Clerk of the Court is directed to

 2   close this case.

 3
     IT IS SO ORDERED.
 4

 5       Dated:     November 6, 2019                           /s/ Barbara   A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
